     Case 2:18-cv-00412 Document 61 Filed 10/05/18 Page 1 of 2 PageID #: 267



                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                        CHARLESTON DIVISION

WILLIAM MILLER,

             Plaintiff,

v.                                              CIVIL ACTION NO.: 2:18-cv-00412
                                                HONORABLE JOHN T.
                                                COPENHAVER, JR.

LINCOLN COUNTY COMMISSION, d/b/a
LINCOLN COUNTY SHERIFF'S
DEPARTMENT; GARY LINVILLE.
Sheriff; REX CLARK, Chief Deputy;
ANTHONY ADKINS, Deputy; DEPUTY
ZAC SOWARD, individually and in their
official capacities, TOWN OF HAMLIN,
and ALAN ASHWORTH, Office,
individually and in his official capacity
as a Hamlin Police Officer,

             Defendants.

     AGREED ORDER DISMISSING CLAIMS AGAINST COUNTY DEFENDANTS

       COME NOW the Plaintiff, William Miller, by counsel, Joseph H. Spano, Jr. and

the law firm of Pritt & Spano, PLLC; the Lincoln County Commission d/b/a Lincoln

County Sheriff’s Department, Sheriff Gary Linville, Chief Deputy Rex Clark, and Deputy

Anthony Adkins, by counsel, Wendy E. Greve, Drannon L. Adkins, and the law firm of

Pullin, Fowler, Flanagan, Brown & Poe, PLLC; and Zac Soward, by counsel, James C.

Stebbins and the law firm of Lewis Glasser, PLLC, and hereby represent to the Court

that all matters in controversy between these parties have been fully settled and

compromised and that the parties hereto move the Court to dismiss the claims against

the County Defendants from the Court’s docket with prejudice.




                                            1
   Case 2:18-cv-00412 Document 61 Filed 10/05/18 Page 2 of 2 PageID #: 268



      The Court hearing no objection and perceiving of none, hereby ORDERS that

this civil action be DISMISSED, with prejudice, against the County Defendants.

      The Clerk is directed to send certified copies of this Order to all counsel of

record.


      ENTERED THIS ________ DAY OF _______________, 2018.


                                        _____________________________________
                                        HONORABLE JOHN T. COPENHAVER, JR.

PREPARED BY:

/s/ Drannon L. Adkins
Wendy E. Greve (WV State Bar No. 6599)
Drannon L. Adkins (WV State Bar No. 11384)
PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, WV 25301
Counsel for Defendants Lincoln County Commission,
Sheriff Gary Linville, Chief Deputy Rex Clark, and
Deputy Anthony Adkins


AGREED TO BY:

/s/ Joseph H. Spano, Jr.
Joseph H. Spano, Jr. (WV State Bar No. 11373)
Pritt & Spano, PLLC
714 1/2 Lee Street, East Suite 204
Charleston, WV 25301
Counsel for Plaintiff


/s/ James C. Stebbins
James C. Stebbins, (WV State Bar No. 6674)
Lewis Glasser, PLLC
PO Box 1746
Charleston, WV 25326
Counsel for Defendant Zac Soward

                                           2
